MEMORANDUM ***
Jorge Aguilar Vazquez seeks review of an order of the Board of Immigration Appeals (“BIA”) affirming an immigration judge’s (“IJ”) order denying his application for cancellation of removal. We have *980jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo claims of constitutional violations in immigration proceedings, see Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001), and we deny the petition for review.
Aguilar Vazquez contends the IJ violated due process by exhibiting bias. Contrary to Aguilar Vazquez’s contention, the proceedings were not “so fundamentally unfair that [he] was prevented from reasonably presenting [his] case.” Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000) (citation omitted). Moreover, the BIA’s independent discretionary determination cured any IJ error regarding Aguilar Vazquez’s stepfather’s eligibility for Social Security benefits. See Elnager v. INS, 930 F.2d 784, 787 (9th Cir.1991); see also Colmenar, 210 F.3d at 971 (requiring prejudice to prevail on a due process challenge).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.